DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2020 has been entered.  Claims 1 and 11 have been amended.  Claim 21 is newly added. Claims 1-21 are pending.
Election/Restrictions
As per MPEP § 819, the general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention.  The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined.
As per MPEP § 821.03, claims added by amendment following action by the examiner should be withdrawn from consideration as being directed to a non-elected invention by original presentation if the claims are directed to an invention distinct from and independent of the invention previously claimed.
Newly submitted Claim 21 is directed to an invention that is independent or distinct from the invention originally claimed.

In other words, newly submitted claim 21 does not require: a server hosting a network application in communication with the client device via a network, the audio data to be an audio data stream from a network application, any incorporation of a watermark, nor any determination of a watermarking policy based on profile information.  As a result, the invention set forth by newly submitted claim 21 presents a material difference because the client device is not limited to receiving the audio data from a server via a network, and the added data (configured to identify the presence of the audio data within an audio recording) is not limited to just steganography.  This means that the client device may receive the audio data from itself through an application stored in local memory.  This also means that the client device, by way of the application container, may modify the audio data (to add data to the audio data based on the application) by providing user interface means on the client device for user input to modify data and/or add data to data.
In one example, the invention set forth by newly submitted claim 21 covers an embodiment by which the application that is executable within the application container (on the client device) is a digital audio workstation application, the added data configured to identify the presence of the audio data within 
Related inventions are distinct if the inventions as claimed are not connected in at least one of design, operation, or effect (e.g., can be made by, or used in, a materially different process) and wherein at least one invention is PATENTABLE (novel and nonobvious) OVER THE OTHER (though they may each be unpatentable over the prior art).  See MPEP § 802.01(II).  As illustrated above, the invention of newly submitted claim 21 is not an obvious variant of the invention originally claimed.  Moreover, applicant’s specification does not appear to make any indication of such obviousness.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US 2015/0310188 A1) in view of Teng et al. (US 2020/0034521 A1).
In re Claim 1, Ford discloses a method for incorporating a watermark in a media output (see ¶¶53, 64-70, 73, 74, 153, 170, and 190), the method comprising: 
	detecting, by an embedded browser (see FIGS. 1-2 and ¶¶61, 64, and 82, whereby a user computer having a suitable Web browser may directly access the host server, and the secure exchange system may present a customized browser interface which makes the secure exchange system look like it is operated by or branded for the selected company; see also ¶180, whereby the local application may be embedded, such as through a browser, where a user may only be able to access documents with credentials that tie to the encryption key) executing on a client device (see FIG. 1A – User Device 120; and ¶¶61, 65, and 74, whereby the secure exchange system includes a centralized secure exchange system 102 that provides centralized management of the secure exchange of content with user devices 120; see also FIG. 9 – Mobile Device 902 and ¶¶153-155), a media data stream (see ¶¶79, 80; 73, 170, 190) from a network application accessed via the embedded browser (see FIG. 1A – Secure Viewer 122; FIG. 2 – Viewer Facility 214, Mobile Device Interface Facility 218, Virtual Container DRM Facility 209, and/or Multimedia Facility 254; and ¶¶65, 68, 70, 76, 78, 82, and 83, whereby a range of interfaces 162 may each be adapted to enable exchange of messages, data, metadata and the like with a particular service, engine, module, function, application or the like, and whereby the interfaces 160 may include application programming interfaces (APIs), such as REST APIs, websocket APIs, APIs for wrappers and containers and the like, and some data offered through the virtual-network service may be designed as interactive multimedia documents that will include video, graphics, audio, and other multimedia elements; see also FIG. 8 and ¶¶135, 137, 143, and 144, whereby the content may be audio content), the network application hosted on a server (see FIGS. 1B, 2, and 2A – Exchange Host Server 102; and ¶¶61, 65, 70, and 76) and in communication with the client device via a network (see FIGS. 1-2 and ¶¶53, 60, and 79-83);
	intercepting, by the embedded browser at the client device responsive to the detection, the media data stream (see ¶73, whereby transformation and filtering services 154 may provide processing that is done on a file or other asset, such as when that asset is uploaded to or downloaded from a secure exchange environment; ¶135, whereby the viewer facility 214 may provide for a secure viewing 802 protection of documents from unauthorized viewing, printing, saving, and the like, such as without having to install custom client software; ¶170, whereby when a download of the document is requested, such as when an authorized user is downloading as part of the document being shared, a random key with a key ID may be generated for that particular document where the document is encrypted with the random key; and ¶190, whereby a document that is shared may be marked with sharing information, such as incorporated in the document's associated metadata, so that the system is able to use this information to implement sharing limitations, restrictions, controls, and the like; see also FIG. 15, FIG. 25, and ¶¶144, 153, 237-239, 409-411, 416, and 417);
	determining, by the embedded browser using a policy based on a profile of the network application accessed via the embedded browser (see ¶73, by way of transformation and filtering services 154; ¶157, whereby the restriction-based parameters and settings are controlled through a system administrator, such as stored in a user profile, determined by a policy, and the like; and ¶190, whereby information included in the watermark may be determined though a policy) or a profile of a user of the network application (Id., and see also ¶¶144, 153, and 170), to incorporate a watermark into the media data stream (see FIG. 2 – Watermarking Facility 217; ¶73, by way of transformation and filtering services 154; ¶135, whereby the system may provide for watermarking the document so that if a user is permitted to print screen, the document will print with the watermarking; ¶¶153 and 190, whereby sharing information may be visually presented through a watermarking facility 217, such as in the form of a watermark on the document, such as to indicate that document is confidential, restricted, public, private, and the like, and the watermark may also indicate the conditions under which users may access and or view the document, including restrictions on individuals, applications, enterprises, geographic location, and the like; see also ¶409, whereby an example filter workflow for a file being downloaded by a user may include a watermark application, an RMS application, or various application or customer specific filters, and then the file may be downloaded);
	incorporating, by the embedded browser at the client device responsive to the determination, a digital signal corresponding to the watermark into the media data stream (see FIG. 2A – Watermarking Facility 217 and ¶190; see also ¶73, by way of transformation and filtering services 154; ¶135, whereby the system may provide for watermarking the document; ¶144, whereby the viewing restriction may be obfuscating the content view when the user action is an attempt to print screen, a security warning when the user action is an attempt to view the document, a water mark being inserted on the content when the action is a user printing the content, and the like; and ¶170, whereby when a download of the document is requested, a random key with a key ID may be generated for that particular document where the document is encrypted with the random key, and where permissions, virus scan, watermark, digital protection, and the like may then be applied before delivery of the document), prior to being produced as a media output (see ¶¶135, 144, 153, 170, and 190; see also ¶409).

	In Ford, transformation and filtering services 154 provide processing that is done on a file or other asset when that asset is downloaded from a secure exchange environment (see ¶73). These transformation and filtering services may perform various functions including security related activities, as well as any other processing that is defined for a specific asset type within a specific container (Id.). These services may be container-specific, application-specific, customer-specific, and the like; and the file activities include document encryption, application of DRM, web application processing, and the like (Id.). 
	In Ford, a document that is shared may be marked with sharing information, such as incorporated in the document's associated metadata, so that the system is able to use this information to implement sharing limitations, restrictions, controls, and the like (see ¶190). This sharing information may be visually presented through a watermarking facility 217, such as in the form of a watermark on the document to indicate that document is confidential, restricted, public, private, and the like (Id.). The watermark may also indicate the conditions under which users may access and or view the document, including restrictions on individuals, applications, enterprises, geographic location, and the like (Id.). Moreover, information included in the watermark may be determined though a policy, by the sender, by the creator, and the like (Id.).
	In addition, Ford’s secure exchange system includes: a multimedia facility 254 for processing data into a format suitable for presentation to the user in forms other than text, such as audio, still or moving images, and the like (see ¶79; see also ¶¶80 and 83, as it relates to audio decoders and audio documents); and a viewer facility 214 for providing a secure viewing 802 protection of documents from unauthorized viewing, printing, saving, and the like, without having to install custom client software (see ¶135). The viewer facility also includes an audio comment component to play back the comments in audio, to provide audio output for various aspects of the document, and the like (Id.). Ford’s system provides for watermarking the document so that if a user is permitted to print screen, the document will print with (see ¶135; see also ¶144, where a watermark is inserted on the content when the action is a user printing the content).
	Although highly suggestive, as detailed above, Ford nevertheless fails to explicitly describe a watermarking embodiment wherein the type of media content is audio. Ford thus fails to teach: incorporating, by the embedded browser at the client device responsive to the determination, a digital signal corresponding to the watermark into the audio data stream, prior to being produced as an audio output by an audio speaker; and causing the watermark to be present in the audio output produced by the audio speaker, the watermark configured to be inaudible by a human and recordable by an audio recording device.
	In a similar watermarking endeavor, Teng relates to user authentication on computing devices, and more specifically to authenticating a user on a computing device using a mobile device via an audio channel (see ¶1). In Teng, a client device is connected via a network to an authentication server that manages user authentication on the client (see ¶10). When the authentication server receives a request from the client to initiate a session for a user, the server creates the session and sends a token containing session-identifying information back to the client along with a request for authentication (Id.). The client then broadcasts an audio transmission containing the token to the mobile device over an audio channel using a data-over-sound transmission (Id.). That is, the client plays the audio message encoded with the token via a multimedia speaker (Id.). With reference to Fig. 1, Teng’s client 101 is communicatively linked to an authentication server 103 over a network (see ¶13). Teng’s client 101 provides access to an application or service that requires a user to be authenticated before the user is permitted into a session with the application or service (Id.). The application may be a web application that is hosted on a server and accessed via an Internet browser on the client 101 (Id.). In order to convey the authentication request to the mobile device 102 via an audio transmission, the information is encoded at the client 101 into an audio message, and the message is played via a speaker of the client 101 to be received via a microphone (see ¶17). In Teng, an audio watermark algorithm can be used to embed the message into the audio transmission from the client 101 to the mobile device 102 (see ¶20).
In this way, Teng teaches:
incorporating, by the embedded browser at the client device responsive to the determination, a digital signal corresponding to the watermark into the audio data stream, prior to being produced as an audio output by an audio speaker (see FIG. 2 and ¶38, whereby the audio message can be produced using an audio watermarking algorithm; and see FIG. 3 and ¶41, whereby the audio watermark encoder 313 encodes the message and passes the encoded audio transmission data to an audio watermark player 312, which plays the audio transmission containing the audio message request for user credentials via a speaker of the client 310 to be received by a microphone on the mobile device 300); and 
	causing the watermark to be present in the audio output produced by the audio speaker, the watermark configured to be inaudible by a human and recordable by an audio recording device (see FIGS. 2-3 and ¶¶18-20).
	Based on the foregoing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ford’s watermarking method by incorporating the client-side watermarking technique of Teng’s watermarking method as it amounts to nothing more than routine experimentation while yielding predictable results. At least one motivation would have been to offload the work from the server and simplify the server processes (see Teng: ¶21).
	In re Claim 2, Ford discloses further comprising providing, by a client application executing on the client device and incorporating the embedded browser, access to a plurality of network applications via the embedded browser, the plurality of network applications including the network application associated with the audio data stream (see FIGS. 1, 2, and 9; and see ¶¶153, 170, 190, and 409).
	In re Claim 3, Ford discloses wherein the embedded browser comprises a secure container (see FIG. 15).
In re Claim 4, Ford discloses wherein the network application comprises a softphone application, an online meeting application, or an audio streaming or playback application (see FIG. 2).
In re Claim 5, Ford discloses further comprising determining, by the embedded browser according to a policy, that the audio data stream from the network application is to incorporate the digital signal (see ¶¶73, 153 and 190).
In re Claim 6, Ford discloses further comprising determining, by the embedded browser according to a policy, information to include in the digital signal for incorporating into the audio data stream from the network application (see ¶¶73, 153 and 190).
In re Claim 7, Ford discloses wherein the watermark incorporates information comprising at least one of: a source of the audio data stream, sensitivity of information in the audio data stream, copyright information, information about a user of the client device, information about the client device, and information about a context of the audio data stream (see ¶190).
In re Claim 9, Teng further teaches wherein the watermark comprises audio signals outside an audible range of a human (see FIGS. 2-3 and ¶¶18-20).
In re Claim 10, Teng further teaches recovering, by an security agent, the digital signal from a recording of at least a portion of the audio output (see FIGS. 2-3 and ¶¶18-20 and 41, via mobile device 300).
Claims 11-17 and 19-20 essentially recite the same limitations as claims 1-7 and 9-10, and are rejected for similar reasons. Therefore, Ford in view of Teng makes obvious all limitations of the claims.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US 2015/0310188 A1) in view of Teng et al. (US 2020/0034521 A1), hereafter in further view of Rhoads (US 2003/0128861 A1).
In re Claim 8, Ford and Teng discloses the method of claim 1 as applied above. Ford and Teng fully enable the claimed invention, but fail to explicitly teach wherein the digital signal comprises a digital hologram.
In a similar watermarking endeavor, Rhoads is related to a watermark system that includes an embedder, detector, and reader (see Abstract). The watermark embedder encodes a watermark signal in a host signal to create a combined signal. The detector looks for the watermark signal in a potentially corrupted version of the combined signal, and computes its orientation. Finally, a reader extracts a message in the watermark signal from the combined signal using the orientation to approximate the original state of the combined signal (Id., and see figs. 1-2).
To this end, Rhoads teaches: wherein the digital signal comprises a digital hologram (see ¶¶392, 414-415, and 435, whereby digital watermarks can be realized as part of optical holograms).
Based on the foregoing reasons, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ford and Teng’s watermarking method by incorporating the hologram teachings of Rhoads’ watermarking method as it amounts to nothing more than routine experimentation while yielding predictable results.
Claim 18 essentially recites the same limitations as claim 8 and is rejected for similar reasons. Therefore, Ford and Teng in view of Rhoads makes obvious all limitations of the claim.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner has detailed above the manner in which the prior art enables the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L ELJAIEK whose telephone number is (571)272-5474.  The examiner can normally be reached on Monday-Thursday, 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUC M NGUYEN can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER L. ELJAIEK/
Examiner
Art Unit 2651



/DUC NGUYEN/               Supervisory Patent Examiner, Art Unit 2651